          Case 4:20-cv-04105-HSG Document 16 Filed 10/14/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            NORTIIERN DISTRICTOF CALIFORNIA


                                                             CASE No C 4:20-cv-04 l 05-HSG
JEREMY BROUSSARD,

                                Plaintiff(s)
                                                             STIPULATION AND ORDER
 V.
                                                             SELECTING ADR PROCESS
FCA US LLC,
                                Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR LR. 3-5. The parties agree to participate in the
following ADR process:
   Q1    Early Neutral Evaluation (ENE) (ADR L.R. 5)
   g Mediation (ADR L.R. 6)
   rn    Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
   � Private ADR (specify process and provider)
     Private mediation conducted by Phyllis Pollack.
The parties agree to hold the ADR session by:
   l!:J the presumptive deadline (90 days from the date of the order referring the case to ADR)
   Ill other requested deadline: January 22, 2021
 Date: 1011312020                                           Isl Sergio R. Cardenas
                                                            Attorney for Plaintiff
 Date: 10/1312020                                           Isl James P. Mayo
                                                            Attorney for Defendant

 □X     IT IS SO ORDERED.
  □     IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE: 10/14/2020
                                                            U.S. DISTRICT JUDGE



/111pom1111! £-file this form in ECF using the appropriate event among these choices: "Stipulation & Proposed Order
Selecting Mediation" or "Stipulation & Proposed Order Selecting ENE" or "Stipulation & Proposed Order Selecting Early
Se11lement umference with a Magistrate Judge" or "Stipulation & Proposed Order Selecting Private ADR. "
 FormADR-Stip rev. 1-15-2019
